ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
In our opinion on rehearing the merit of appellant's application for continuance was considered, but we stated that the question was not brought forward by bill of exception. In the request to file second motion attention is called to our error in this regard. The application for continuance was copied twice in the record, being embraced one time in a bill of exception and the other time not in the form of a bill. This caused our mistake. The portion of the opinion on rehearing stating that no bill was reserved to the ruling relative to the requested continuance has been eliminated therefrom. Having made this correction, this application will be denied.
Denied. *Page 654